Citation Nr: 0411317	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to both legs.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on active 
duty from November 1965 to October 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDINGS OF FACT

1.  The claimed residuals of an injury to both legs in service 
have not been demonstrated.

2.  Pes planus on the left had its onset in service.

3.  Pes planus on the right is not currently demonstrated.


CONCLUSIONS OF LAW

1.  The claimed residuals of an injury to both legs are not the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).

2.  Pes planus on the left is the result of disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  The claimed pes planus on the right is not the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claims.  In so doing, must notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 
3.159.  

By virtue of information contained in a May 2001 letter and in the 
Statement of the Case (SOC) the veteran and his representative 
were notified of evidence necessary to substantiate his claims of 
entitlement to service connection for the residuals of injuries to 
both legs and for pes planus.  Indeed, the SOC sets forth 
provisions of 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
Those provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific references to 
such materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service personnel records; the 
veteran's service medical records; and the report of an 
examination performed by the VA in October 2001.  In VA Form 9 and 
in a March 2004 letter from the Board, the veteran was informed of 
his right to have a hearing in association with his appeal; 
however, to date, he has declined to exercise that right.  

After reviewing the record, the Board finds that the RO has met 
its duty to assist the veteran in the development of his claim.  
In fact, it appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims folder.  
In this regard, it should be noted that he has not identified any 
outstanding evidence (which has not been sought by the VA) which 
could be used to support either of the issues certified for 
appeal.  As such, there is no reasonable possibility that further 
development would unearth any additional relevant evidence.  
Indeed, such development would serve no useful purpose and, 
therefore, need not be performed in order to meet the requirements 
of the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  The Facts and Analysis

The veteran seeks service connection for the residuals of an 
injury to his legs and for pes planus.

Service connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, established that a 
particular disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, if 
preexisting such service, was aggravated therein. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or when clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  VA 
bears the burden of proof to rebut such presumption.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993); see also VAOPGCPREC 03-2003 
(July 16, 2003).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying condition, 
as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

A.  The Residuals of an Injury to the Legs

A review of the veteran's service medical records, including the 
reports of his service entrance and service separation 
examinations, is negative for any complaints or clinical findings 
of an injury to either leg or for the residuals thereof.  Indeed, 
the evidence on file does not show any recorded complaints of such 
an injury until the veteran's original claim for service 
connection (VA Form 21-526) was received in April 2001.  In an 
effort to determine the nature and etiology of the claimed 
residuals, the RO scheduled the veteran for an examination.

During the VA examination, which was performed in October 2001, 
the veteran reported that his legs had been injured in service 
when they were pinned in a jeep accident.  He stated that due to 
weakness in his lower extremities, he was unable to walk for two 
days.  He acknowledged that after two days, however, his problems 
resolved and that he experienced no residual disability.  
Moreover, he acknowledged that he had been unable to obtain any 
medical records associated with the accident.  Indeed, during the 
examination, the examiner was unable to find any associated 
musculoskeletal or neurologic abnormalities resulting from the 
alleged accident.  

Absent any competent evidence of the claimed accident in service 
or any competent evidence of any chronic residual leg disability, 
service connection for the claimed residuals of an injury of both 
legs is not warranted.  To that extent, the appeal is denied.

In arriving at this decision, the Board notes that the only 
reports which support the veteran's claim of service connection 
for the residuals of a leg injury to both legs come from the 
veteran.  As a layman, however, he is not qualified to render 
opinions which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, his contentions cannot be considered competent 
evidence of service connection.

B.  Pes Planus

A review of the veteran's service medical and personnel records is 
negative for any complaints or clinical findings of pes planus.  
Indeed, following examinations in July and November 1965, the 
veteran was assigned a 1 in all categories of his physical 
profile, i.e., PULHES (PULHES is the six categories into which a 
physical profile is divided.  The P stands for physical capacity 
or stamina; the U for upper extremities; the L for lower 
extremities; the H for hearing and ear; the E for eyes; and the S 
for psychiatric).  The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently is 
medically fit for any military assignment.  Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992).  Moreover, during his examination in 
November 1965, the veteran responded in the negative, when asked 
if he then had, or had ever had foot trouble.  Indeed, his feet 
were found to be clinically normal.  
Since service, the veteran has reported on several occasions that 
he had bad feet/pes planus prior to his entry in service (see, 
e.g., VA Form 21-526, received in April 2001; the veteran's 
statement, received in June 2001; and the report of the October 
2001 VA examination).  Notably, at the time of the October 2001 VA 
examination, the veteran reported that he had had problems with 
his left foot including shin splints and pes planus since a cow 
had stepped on that foot when the veteran was 12; he reported 
having pain and discomfort in the left foot in service and in the 
intervening years.  He made no mention of any problems including 
pes planus with respect to the right foot.  Even though such 
reports are against his own interest, they are of no force and 
effect where, as here, other data do not establish the fact.  § 
3.304(b)(3).  As noted above, a recorded history provided by a 
layman, such as the veteran, does not constitute competent medical 
evidence of a chronic preservice condition.  38 C.F.R. § 
3.159(a)(2); Espiritu.  This is true even though the account of 
the preservice disorder was recorded by a medical examiner.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Indeed, there is 
no competent evidence or other basis in the record to determine 
whether the veteran's reports of preservice foot problems were 
manifestations of chronic disability or whether they were acute 
and transitory.  Therefore, the veteran's assertions, without 
more, cannot be used to rebut the presumption that he was in sound 
physical condition at the time he entered service.  See Gahman v. 
West, 13 Vet. App. 148, 150 -151 (1999).  Accordingly, it must be 
presumed that at the time of his entry into service, the veteran 
did not have pes planus and that his feet were in sound physical 
condition.  

Pes planus was first clinically noted during the veteran's July 
1967 service separation examination.  The examiner described the 
disorder as "pes planus, flat feet, moderate, foot stable, no 
rotation, no eversion."  

Since service, the veteran acknowledges that he has not been 
treated for pes planus, however, the report of the October 2001 VA 
examination shows that it is present in his left foot.  The 
examiner suggests that such disability is related to service; and, 
therefore, the Board is of the opinion that service connection for 
that disorder is warranted.  At the very least, the evidence with 
respect to that disorder is in relative equipoise.  That is, the 
evidence both for and against the veteran's claim is evenly 
balanced.  In such circumstances, all reasonable doubt is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  To that extent, the appeal is allowed.

Unlike the veteran's left foot, the evidence with respect to his 
right foot is negative for any current evidence of pes planus.  
Again, the only reports to the contrary come from the veteran.  
While the Board does not doubt the sincerity of his contentions, 
it must be emphasized that as a layman, he is simply not qualified 
to render opinions which require medical expertise.  38 C.F.R. § 
3.159(a)(2); Espiritu.  Therefore, service connection for pes 
planus on the right must be denied.


ORDER

Entitlement to service connection for the residuals of an injury 
to both legs is denied.

Entitlement to service connection for pes planus on the left is 
granted.

Entitlement to service connection for pes planus on the right is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



